UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA

Miami Division
Case Number: 18-23946-CIV-MORENO
DALE AINSLEY LEO EWERS,

Plaintiff,

VS.
METRO WEST DETENTION CENTER,

Defendant.
/

 

ORDER OVERRULING OBJECTIONS TO REPORT AND RECOMMENDATION

THIS CAUSE came before the Court upon Plaintiffs Objections to Magistrate Judge
White’s Report and Recommendation (D.E. 24), filed by the Clerk’s Office on Janua§y 14z 2019.
The Court has considered the objections, the pertinent portions of the record, and is otherwise fully
advised in the premises.

The timing of Plaintiff’s Objections requires a brief summary of the procedural history in
this case. On September 25, 2018, this case was referred to Magistrate Judge Patrick A. White for
a Report and Recommendation on Plaintiffs Complaint for Violation of Civil Rights. (D.E. 2.)
On December 20, 2018, Magistrate Judge White issued a Report and Recommendation
recommending the undersigned dismiss the Complaint with prejudice for Plaintift’s repeated
failure to comply with the Magistrate Judge’ S orders concerning Plaintiff s impermissible shotgun-
styled pleadings. (See D.E. 18 at 6-8.) Pursuant to Southem District of Florida Magistrate Judge
Rule 4(b), Plaintiff’s Objections to the Report and Recommendation were due January 3, 2019.
Eight days after the objections period expired without the Court receiving any obj ections, the Court

issued an Order adopting the Report and Recommendation and dismissing the Complaint with

 

mvm.,.! w ... ,`,…_

prejudice (D.E. 21 .) The case then took a procedural turn on January 14, 2019 when the Clerk’s
Office flled Plaintiff s mailed-in Objections on the docket. (D.E. 24.) “Under the ‘prison mailbox
rule,’ a pro se prisoner’s court filing is deemed filed on the date it is delivered to prison authorities
for mailing.” Daker v. Comm ’r, Ga. Dep ’t ofCorr. , 820 F.3d 1278, 1286 (11th Cir. 2016) (citation
omitted). lt is not clear precisely when prison authorities received Plaintiff`s Objections for
mailing. (See D.E. 24 at 1, 6, 8-9.) Nevertheless, Plaintiff signed and dated the Objections for
January 2, 2019. See ia'. at 6. To resolve Plaintiff s Objections, the Court assumes the Obj ections
were delivered to prison authorities for mailing by January 3, 2019 and were thus timely filed
under the prison mailbox rule.

Magistrate Judge White recommended dismissing the Complaint with prejudice because
Plaintiff repeatedly failed to comply with court orders concerning Plaintiffs impermissible
shotgun-styled pleadings (See D.E. 18 at 6_8; see also D.E. 4, 8, 15.) Plaintiff s Obj ections target
the denial of his applications to proceed in forma pauperis and simultaneously request an
injunction against Metro West Detention Center personnel that requires the facility to provide
Plaintiff with stamped envelopes and lined paper. (See D.E. 24 at 2-4.) But these so-called
“objections” fail to address the principal reason Magistrate Judge White recommended dismissal:
Plaintiffs repeated failures to comply with orders striking Plaintiff s shotgun-style pleadings and
granting Plaintiff additional opportunities to cure the pleading defects. Accordingly, these
objections are OVERRULED.

Plaintiff also objects to Magistrate Judge White denying Plaintiff s request for appointment
of counsel. Id. at 5 . But as Magistrate Judge White correctly noted, Plaintiff is not entitled to
appointment of counsel to pursue his 42 U.S.C. § 1983 claim. (D.E. 16 (citing Poole v. Lambert,

819 F.2d 1025, 1028 (1 lth Cir. 1987) (“A civil litigant, including a prisoner pursuing a section

1983 action, has no absolute constitutional right to the appointment of counsel.”)).) And
furthermore, in light of Plaintiffs failure to cure his pleading defects, Magistrate Judge White
aptly noted that it was “not clear that Plaintiffs case consist[ed] of novel facts or complex legal
issues” and “hence, it [was] not necessary to appoint counsel.” (D.E. 16.) The Court agrees with
Magistrate Judge White’s ruling regarding appointment of counsel; but more to the point, this
objection also fails to address Plaintiffs repeated failures to cure his defective shotgun-style
pleadings Therefore, this objection is also OVERRULED.

Based on the foregoing, the Court is well within its inherent authority to dismiss the
Complaint with prejudice. See Link v. Wabash R. Co., 370 U.S. 626, 629-30 (1962) (“The
authority of a federal trial court to dismiss a plaintiff s action with prejudice because of his failure
to prosecute cannot seriously be doubted.”). Consequently, it is

ADJUDGED that Plaintiff’ s Obj ections (D.E. 24) are OVERRULED. lt is also

ADJUDGED that Plaintiffs Application to Proceed in District Court Without Prepaying
Fees or Costs (D.E. 25), filed by the Clerk’s Offlce on January 14, 2019 is DENIED AS MOOT
in light of the Court’s Order dismissing the Complaint with prejudice (D.E. 21) and this Order
overruling Plaintiff’s Objections. p(

' QV_ oM 2019.

DONE AND ORDERED in Chambers at Miami, Florida

 
 
 
 

FEDE ICO A.
UNITED TES DISTRICT JUDGE

   

Copies furnished to:
Counsel of Record

Dale Ainsley Leo Ewers
170122625

Miami-Dade County-MW
Metro West

Inmate Mail/Parcels
13850 NW 4lst Street
Miami, FL 33178

Pro Se

